Y]

110 Merck

 

Post Office Box 6740

Rutland, VT 05702-6740

 

(802) 775-8800

Mlonevy Shah: 62 Asn-ksr
Cleary Shahi & Aicher

 

 

 

 

Case 5:20-cv-00028-gwc Document1 Filed 03/03/20 Page 1 of 12

U.S. BIS)

DISTR

 

UNITED STATES DISTRICT COURT

as and for the 2020 MAR -3 PM 12:53

DISTRICT OF VERMONT

CLERK |
SUSAN WHEELER, By ae
Plaintiff "DEPUTY ALE |

v. Cwil No. 5:20-e¥-2
HEI, HOSPITALITY, LLC,
BENCHMARK HOSPITALITY, INC.,
CAREY WATERMARK INVESTORS, INC.,
and MARTIN ROSENTHAL,

Defendants.

444 44 4 4

COMPLAINT AND JURY REQUEST

NOW COMES SUSAN WHEELER, by and through her attorneys, Cleary, Shahi
& Aicher, P.C., and she makes this complaint against HEI, HOSPITALITY, LLC,
BENCHMARK HOSPITALITY, INC., CAREY WATERMARK INVESTORS, INC.,
and MARTIN ROSENTHAL; and a jury request, for harm caused by wrongful
termination as follows:

INTRODUCTION

1. This is an action brought under (a) Title VII of the Civil Rights Act of
1964, 42 U.S.C. 42 U.S.C. § 2000e-2(a) (2006), for gender discrimination; (b) Federal
Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621 et seq., as amended;
and, (c) the Vermont Fair Employment Practices Act 21 V.S.A. 495, for employment
discrimination based upon age. Plaintiff seeks appropriate injunctive and/or monetary
relief to redress the wrongs which are described here.

JURISDICTION AND VENUE

a This Court has original jurisdiction over this action by virtue of federal

-]-

 

 

 
 

 

 

 

Case 5:20-cv-00028-gwc Document1 Filed 03/03/20 Page 2 of 12

question jurisdiction pursuant to 28 U.S.C. § 1331, specifically Plaintiff's claims under
the Age Discrimination in Employment Act of 1967 (ADEA), 29 U.S.C. §§ 621, 623 et
seq., as conferred on this Court by 29 U.S.C. § 626(c) as amended by the Civil Rights Act
of 1991, 42 U.S.S. § 198 la, et seq., and Title VII.

3. The jurisdiction of the Court over this controversy is based upon 29 U.S.C.
§ 626, 42 U.S.C. § 2000e-5(f) and the Court's inherent supplemental jurisdiction pursuant
to 28 U.S.C. § 1367.

=, Plaintiff claims that Defendants have violated Vermont's Age
Discrimination Statute 21 V.S.A. 495.

5. Injunctive and declaratory relief, monetary relief, including but not limited
to past and future economic loss, compensatory and punitive damages, disbursements,
costs and attorneys' fees for violation of rights, is sought under 29 U.S.C. § 626(b), 28
U.S.C. §§ 2201, 2202, Federal Rules of Civil Procedure, Rule 19, and Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §§ 198 la, 1983, 2000e, et seq.

6. Venue is proper in the District of Vermont pursuant to 28 U.S.C. §
1391(b) and 20 U.S.C. § 2000e-5(f)(3) in that all acts relevant to this suit occurred in this

judicial district.

Tos Subject matter jurisdiction is conferred on this Court pursuant to 29 U.S.C.

§ 626(c) as amended by the Civil Rights Act of 1991, 42, U.S.C. § 1981A et seq.
8. Specifically, the Plaintiff alleges that the Defendants wantonly, willfully,
recklessly, knowingly and purposefully, acting individually and in concert with each

other, sought to deprive Plaintiff of employment, position, title and pay through

ay
 

 

 

 

Case 5:20-cv-00028-gwc Document1 Filed 03/03/20 Page 3 of 12

discrimination based upon gender and age.
EXHAUSTION OF ADMINISTRATIVE REMEDIES

9. Prior to filing this action, on or about January 20, 2020, plaintiff timely
filed written Charges of Discrimination against defendants HEI, Benchmark and Carey
Watermark with the Equal Employment Opportunity Commission (“EEOC”).

10. In that Charge of Discrimination, Plaintiff alleged that the Defendants
discriminated against her based upon her gender and age.

11. On February 4, 2020, the EEOC issued "Right to Sue Letters" to Plaintiff
advising her of her right to file an action against defendants HEI, Benchmark and
Carey Watermark within 90 days of his receipt of the notice.

12. Plaintiff has filed this complaint within the time prescribed by law after
receiving the "Right to Sue Letter".

PARTIES

13. Plaintiff at all times described in this Complaint has been and still is a
resident of the State of Vermont.

14. Defendant HEI Hospitality, LLC, (“HEI”), is a foreign limited liability
company which exists pursuant to the laws of the State of Connecticut, with sufficient
contacts to the State of Vermont.

15. Defendant Benchmark Hospitality, Inc., (“Benchmark”),is a foreign
limited liability company which exists pursuant to the laws of the State of Texas, with
sufficient contacts to the State of Vermont.

16. Defendant Carey Watermark Investors, Inc., (“Carey Watermark”), is a

4.

 

 
 

 

 

Soe OKY AUR BAIA eeNEe
Cleary Shahi & Aicher
110 Merchants Row
Post Office Box 6740

Rutland, WT 05702-6740

 

(802) 775-8800

 

 

Case 5:20-cv-00028-gwc Document1 Filed 03/03/20 Page 4 of 12

foreign limited liability company which exists pursuant to the laws of the State of New
York, with sufficient contacts to the State of Vermont.

17. Defendant Martin Rosenthal, (“Rosenthal”), is an individual who resides
in the State of Vermont who is currently employed by Benchmark and was previously
employed by HEI.

18. | Defendants HEI, Benchmark and Carey Watermark are engaged in activity
and/or industry affecting commerce and had and still has 20 or more employees for each
working day in each of 20 or more calendar weeks in the current or preceding calendar
year.

19. At all times relevant herein, Defendants HEI, Benchmark and Carey
Watermark were "employers", as defined by 29 U.S.C. § 630(b), 42 U.S.C. §
2000e(g)(h) and 21 V.S.A. 495d(1) of the Vermont State Law.

20.  Atall times relevant herein, plaintiff was an "employee" as defined by 9
U.S.C. § 630(f) and 21 V.S.A. § 495d(2).

FACTS

21. Plaintiff Susan Wheeler was born on March 7, 1951 and she is currently
68 years old.

22. Plaintiff Susan Wheeler began her employment as Spa Director at the
Equinox Hotel (“the Hotel”), in Manchester Vermont in 1992 and had worked there
continuously in that position for thirty-two (32) years until her termination on December
17, 2019.

23. During her thirty-two year tenure as Spa Director, Plaintiff was employed

-4.

 

 
Case 5:20-cv-00028-gwc Document1 Filed 03/03/20 Page 5 of 12

by various management companies hired by various owners of the Hotel.

24. During her thirty-two year tenure as Spa Director, Plaintiff was an
exemplary employee, whose service and dedication to the Spa was universally recognized
by owners, management, fellow employees and spa customers.

25.  Atall times hereinafter mentioned, Carey Watermark was the owner of the
| Hotel and Spa.

26. | Benchmark is the current management company of the hotel, having taken
|| over management of the Hotel on or about December 17, 2019.

27.  HElis the immediate former management company of the Hotel, having
ended its management of the Hotel on or about December 17, 2019.

| 28. Rosenthal has been the general manager of the hotel since October of 2018
and was Plaintiffs direct supervisor during that period.

| 29. In July of 2019, HEI's management and Rosenthal engaged in
not-so-veiled actions taken to push Plaintiff out as Spa Director, despite her continuous
and ongoing exemplary service. This included trumped-up charges related to annual
audits and reporting, all of which were determined to be without merit.

30. In October of 2019, HEI posted a job position on a hiring site for "Club
Director" at the Hotel. This was an entirely new job title at the Hotel and Plaintiff had

not been notified of the posting.

 

31. Although the description of "responsibilities" on the job posting purported

 

to involve general management at the hotel, it was clear to Plaintiff that these

responsibilities very much mirrored her responsibilities as Spa Director. This posting was

Cleary Shahi & Aicher

 

5.

 

 
Cleary Shahi fe Aich -
Cleary Shahi & Aicher

 

Rutland, VT 05702-6740

 

(802) 775-8800

 

 

 

 

Case 5:20-cv-00028-gwc Document1 Filed 03/03/20 Page 6 of 12

an obvious hint to Plaintiff that HEI was initiating pretext for my termination by creating
this new position which potentially involved eliminating my position as Spa Director.

32.  Inresponse to this job posting, Plaintiff made an inquiry to Rosenthal as to
how this new position would affect her position as Spa Director. Rosenthal advised
Plaintiff that the new position "had nothing to do with [her]."

33. In December of 2019, an announcement was made that Benchmark was
being hired to replace HEI at the Hotel, effective as of December 17, 2019.

34. The "onboarding" of the hotel's managers and directors to Benchmark was
scheduled for December 11. When Plaintiff appeared for that event, she was greeted by
Stephen Cullen (Benchmark), Rosenthal, and Shawna King (Director of Human
Resources). She was then directed to a private room down the hall whereupon Rosenthal
advised her that her job position as Spa Director was being eliminated effective
December 31, 2019.

35. Although Plaintiff was initially advised that her employment would
continue through December 31st and into the transition period with Benchmark, she was
subsequently advised by Benchmark that her last day of employment would be December
17, 2019.

36. Prior to Plaintiff's termination, HEI hired its purported "Club Director,"
Robert Aubin, (“Aubin”), a male who, upon information and belief, is fifty-two (52) years
of age -- seventeen years younger than Plaintiff.

37. While away ona short vacation subsequent to being advised on December

11th that her position was being terminated, Aubin took up residence in Plaintiff's office

-6-

 
Cleary Shahi & Aicher

 

 

(802) 775-8800

 

 

 

 

Case 5:20-cv-00028-gwc Document 1 Filed 03/03/20 Page 7 of 12

at the Spa.

38. Aubin has no prior experience in spa management.

39. | The Equinox Spa is one of only a limited number of luxury spas in the
United States.

40. Virtually every luxury spa in the U.S. is run by a qualified Spa Director.

41. HEI's decision to eliminate the position of Spa Director at the Equinox
Hotel was pretext for its discriminatory termination of my employment.

42. | HEI and Benchmark collaborated in effecting this termination.

43. Upon information and belief, Carey Watermark was fully aware of this
situation and complicit in the discriminatory termination.

44. Age was a motivating factor in Defendants’ decision to terminate Plaintiff.

45. Despite her thirty-two (32) years of service as Spa Director, Plaintiff was
offered no severance pay upon her termination.

46. As a result of the unlawful termination, Plaintiff has suffered lost wages
and lost benefits.

47. As aresult of Defendants’ actions, Plaintiff has been severely damaged
physically and emotionally. Plaintiff has developed anger, frustration, loss of self-esteem,
embarrassment, anxiety, and emotional stress.

48. Plaintiff has also incurred attorney's fees.

49. By reason of the foregoing, Plaintiff has become entitled to appropriate
injunctive relief, compensatory damages, punitive damages, attorneys' fees, and costs and

disbursements in an amount to be determined by a jury at trial.

-7-

 
Cl

1

pease ead atin A ents a
Cleary Shahi & Aiche1

 

 

|
|
|
|
|
|
|
|
|
|
|
|

 

 

Case 5:20-cv-00028-gwc Document1 Filed 03/03/20 Page 8 of 12

AGE DISCRIMINATION IN WIOL AION GP THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, 29 U.S.C. §§ 621, et seq. ("ADEA")
DEFENDANTS HEI, BENCHMARK AND CAREY WATERMARK

50. The foregoing paragraphs are incorporated by reference.

51. Plaintiff submits that Defendants’ actions constitute a willful violation of
29 U.S.C. § 623, inasmuch as Defendants actions were based in whole or in part upon
Plaintiffs age.

52. Defendants and its employees treated Plaintiff differently from other
employees on account of her age and discriminated against her in purporting to eliminate
the position of Spa Director, terminating her, and replacing her with a younger worker.

53. Defendants’ actions have denied her equal terms, conditions and privileges
of employment because of her age.

54. But for the Defendants’ improper consideration of age, Plaintiff would still
be working as Spa Director at the Hotel.

55. Plaintiff is sixty-eight (68) years old.

56. Plaintiff was replaced by a worker who, upon information and belief, is
fifty-two (52) years of age -- seventeen years younger than Plaintiff.

57. Because of this termination, Plaintiff has lost earnings and benefits.

58. Because of the discrimination, Plaintiff has suffered physical and
emotional harm. She has anxiety and emotional stress. She has suffered embarrassment,

humiliation and damage to her reputation. Her confidence and self-esteem have declined.

59. Therefore, Plaintiff seeks appropriate injunctive relief, compensatory

 

 
Cleary Shahi & Aicher

110 Mercl

 

Rutland, VT 05702-6740

 

(802) 775-8800

 

 

 

 

Case 5:20-cv-00028-gwc Document1 Filed 03/03/20 Page 9 of 12

damages, liquidated damages, punitive damages, attorneys' fees, and costs and
disbursements in an amount to be determined by the jury and court.
COUNT 2
AGE DISCRIMINATION IN VIOLATION OF THE VERMONT
FAIR EMPLOYMENT PRACTICES ACT, 21 V.S.A. 495(a)
DEFENDANTS HEI, BENCHMARK, CAREY WATERMARK AND ROSENTHAL

60. The foregoing paragraphs are incorporated by reference.

61. Plaintiff submits that defendants’ actions constitute a willful violation of
21 V.S.A. § 495(a), inasmuch as defendants’ actions were based in whole or in part upon
Plaintiff's age.

62. Defendants and their employees treated Plaintiff differently from other
employees on account of her age and discriminated against her in creating the pretext of
eliminating the Spa Director position, terminating her employment and replacing her with
a younger worker.

63. Defendants’ actions have denied Plaintiff equal terms, conditions and
privileges of employment because of her age.

64. But for the Defendants’ improper consideration of age, Plaintiff would still
be employed as Spa Director at the Hotel.

65. Plaintiff is sixty-eight (68) years old.

66. Plaintiff was replaced by a worker who, upon information and belief, is
fifty-two (52) years of age -- seventeen years younger than Plaintiff.

67. | The unlawful termination has caused Plaintiff to lose earnings and

benefits.

 
C Be ORs hs Re A Seas
Cleary Shahi & Aicher

110M

 

 

 

 

 

Case 5:20-cv-00028-gwc Document 1 Filed 03/03/20 Page 10 of 12

68. Because of the discrimination, Plaintiff has suffered physical and

emotional harm. She has anxiety, and emotional stress. She has suffered embarrassment,

humiliation and damage to hers reputation. Her confidence and self-esteem have declined.

69. Therefore, Plaintiff seeks appropriate injunctive relief, compensatory
damages, liquidated damages, punitive damages, attorneys' fees, and costs and
disbursements in an amount to be determined by the jury and court.

COUNT 3
UNLAWFUL SEX DISCRIMINATION TITLE VII 42 U.S.C. §2000e et seq.
DEFENDANTS HEI, BENCHMARK AND CAREY WATERMARK

70. The foregoing paragraphs are incorporated by reference.

71. Plaintiff was discriminated against in the workplace because of her sex.

72. Plaintiff was denied economic benefit because of her gender under the
pretext that her job was being eliminated.

73. Plaintiff was terminated so that a male could be hired to ostensibly take
over her job functions.

74. The Defendants’ claim that the position of Spa Director was being
eliminated and her resulting termination was a pretext for unlawful discrimination.

ID. The unlawful termination has caused Plaintiff to lose earnings and
benefits.

76. Because of the discrimination, Plaintiff has suffered physical and

emotional harm. She has anxiety, and emotional stress. She has suffered embarrassment,

humiliation and damage to hers reputation. Her confidence and self-esteem have declined.

77. Therefore, Plaintiff seeks appropriate injunctive relief, compensatory

-10-

 
 

 

 

 

Case 5:20-cv-00028-gwc Document1 Filed 03/03/20 Page 11 of 12

damages, liquidated damages, punitive damages, attorneys' fees, and costs and
disbursements in an amount to be determined by the jury and court.
COUNT 4
UNLAWFUL CONSPIRACY
DEFENDANTS ROSENTHAL, HEI, BENCHMARK AND CAREY WATERMARK

78. The foregoing paragraphs are incorporated by reference.

79. One or more of the Defendants conspired with others, including but not
limited to other Defendants, to deprive Plaintiff of the equal protection of the laws and/or
of equal privileges and immunities under the laws.

80. Defendants unlawfully conspired to eliminate Plaintiffs position as Spa

Director as pretext to effect her termination.

81. Defendants’ actions alleged herein were taken in furtherance of the
conspiracy.
82. Asaresult of the Defendants’ conspiracy and the actions taken in

furtherance thereof, Plaintiff has been injured in her person or property and/or deprived of
having and exercising her rights and privileges as a citizen of the United States, for which
she is entitled to recover damages against the Defendant conspirators under the ADEA,
VFEPA and Title VII.
JURY TRIAL
83. Plaintiff requests a trial by a jury of her peers.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff SUSAN WHEELER seeks the following relief:

(a) Retroactive reinstatement, with all attendant back pay, benefits and other

-11-

 
Pinece Rink? GP as
Cleary Shahi & Aicher

  

s Row

Rutland, VT 05702-6740

 

(802) 775-8800

Case 5:20-cv-00028-gwc Document1 Filed 03/03/20 Page 12 of 12

emoluments of employment;

(b) The sum of $750,000.00 in compensatory damages suffered because of the

discrimination.

 

(c) Front pay (including pay increases) until she would have retired from

| service but for the Defendants’ discriminatory treatment of her;

(d) Costs and reasonable attorneys’ fees incurred with this lawsuit with interest

thereon;
| (e) Damages for emotional distress; and,

| (f) Punitive and other damages and further relief as deemed just.

|
| Dated: Rutland, Vermont
| March 3, 2020

| Resp submitted,
*:
/s/ Joel P. Jannuzzi, Esq.

Cleary, Shahi & Aicher, P.C.
Attorneys for Plaintiff

110 Merchants Row, P.O. Box 6740
Rutland, VT 05702-6740
jpi@clearyshahi.com

802-775-8800 x214

 

Ads

 

 

 

 
